 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case Number: 6:19-po-00104-JDP
12                        Plaintiff,
13            v.                                      MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    SAMUEL BAE,
15                        Defendant.
16

17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice in the interest of justice.

21

22           Dated: July 2, 2019                          /S/ Susan St. Vincent
                                                          Susan St. Vincent
23                                                        Yosemite National Park
24                                                        Legal Officer

25

26
27

28
                                                      1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the above referenced matter, United States v. Bae, Case number
 4
     6:19-po-00104-JDP, be dismissed, without prejudice, in the interest of justice.
 5

 6

 7   IT IS SO ORDERED.

 8
     Dated:      July 3, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
